     Case 2:20-cv-00892-KJM-JDP Document 28 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                            Case No. 2:20-cv-00892-KJM-JDP (HC)
12                        Petitioner,                   FINDINGS AND RECOMMENDATIONS
                                                        THAT RESPONDENT’S MOTION TO
13               v.                                     DISMISS BE GRANTED AND THE
                                                        AMENDED PETITION BE DISMISSED
14    KEN CLARK,                                        WITH LEAVE TO AMEND WITHIN SIXTY
                                                        DAYS
15                        Respondent.
                                                        ECF No. 22
16

17           Petitioner Cecil Jerome Hatchett, a state prisoner proceeding without counsel, seeks a writ

18   of habeas corpus under 28 U.S.C. § 2254. ECF No. 14. Respondent has filed a motion to dismiss

19   that argues that the petition is deficient because it was not filed on a court-approved form and is

20   unintelligible.1 ECF No. 22 at 2. In his opposition, petitioner states that he attempted to file his

21   petition on a court-approved form, but his claims arrived “detached” from the form. ECF No. 25

22   at 1-2. He argues that he should be allowed to correct this problem and to submit his claims on

23   the correct form. Id. at 2. Respondent concurs. ECF No. 26. Accordingly, I RECOMMEND

24   that:

25           1.       Respondent’s motion to dismiss, ECF No. 22, be granted;

26
27
             1
              Respondent acknowledges that petitioner is raising a Miranda claim, but cannot discern
28   the specifics. ECF No. 22 at 2.
                                                    1
     Case 2:20-cv-00892-KJM-JDP Document 28 Filed 04/07/21 Page 2 of 2


 1            2.       The amended petition, ECF No. 14, be dismissed with leave to amend within sixty

 2   days; and

 3            3.       The Clerk of Court be directed to send petitioner a federal habeas form.

 4            These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 9   objections shall be served and filed within fourteen days after service of the objections. The

10   parties are advised that failure to file objections within the specified time may waive the right to

11   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

12   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13
     IT IS SO ORDERED.
14

15
     Dated:        April 7, 2021
16                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
